Citation Nr: 0909018	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
amputation of the left index finger at the distal end of the 
middle phalanx.

2.  Entitlement to service connection for hay fever.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a right leg rash.

5.  Entitlement to service connection for a left leg rash.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and September 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for hay 
fever, sinus disability, and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 1970 rating decision denied entitlement to service 
connection for an amputation of the left index finger at the 
distal end of the middle phalanx.

2.  Evidence received since the July 1970 RO denial is 
cumulative of that previously of record.

3.  The preponderance of the competent and credible evidence 
is against a finding that a left leg rash was present in-
service or that a left leg rash is related to service.

4.  The preponderance of the competent and credible evidence 
is against a finding that a right leg rash was present in-
service or that a right leg rash is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an amputation of the left index finger at the 
distal end of the middle phalanx.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2008; 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  A left leg rash was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  A right leg rash was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Specifically, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim as well as notified of the evidence and information 
that is necessary to establish his entitlement to the 
underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

As to all the issues on appeal, the Board notes that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the application to reopen, the Board finds that the 
written notice provided in April 2006 and May 2006, prior to 
the appealed from rating decision, fulfills the provisions of 
38 U.S.C.A. § 5103(a) including notice of the specific 
element or elements required to establish service connection 
that were found insufficient in the previous denial as 
required by the Court in Kent, supra.

As to the claims for service connection, the Board finds that 
written notice provided in April 2006, prior to the appealed 
from rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing the assignment of a disability rating and an 
effective date as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also secured all available and identified pertinent 
evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims' file the Veteran's service 
treatment records and that the claimant filed with the RO his 
records from The Hearing Clinic, Inc.  

While the record does not include any other post-service 
medical records, except for VA examination reports dated in 
June 1970, July 2006, and March 2007, the Board finds that 
adjudication of the appeal may go forward without requesting 
or obtaining any other medical records because the RO asked 
the Veteran in April 2006 and May 2006 to identify all other 
relevant records and he failed to do so.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991); also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). ("the duty to assist 
is not always a one-way street.  If a [V]eteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the purtative evidence.").  Furthermore, the 
examiner that conducted the March 2007 VA skin examination 
advised the Veteran to obtain copies of any pertinent private 
medical records and forward them to the RO or his 
representative.  Despite the foregoing, the record does not 
reflect that the Veteran has submitted the requested evidence 
or authorized VA to obtain such records on his behalf.  

As to providing the Veteran with a VA examination, the record 
shows the Veteran was afforded a VA examination in March 2007 
in connection with his claim for service connection for skin 
rashes on his legs.  While the Veteran was not afforded a VA 
examination in connection with his application to reopen, the 
Board notes that VA's duty to assist does not include 
providing an examination as to this claim until his claim is 
reopened.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran contends that while he entered military service 
with a partially amputated left index finger his condition 
was made worse by the revision of the amputation stump by 
service physicians in July 1969.  It is requested that the 
Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the July 1970 rating decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, the Board notes that the only additional 
evidence received by the RO since the July 1970 rating 
decision that is related to the claim to reopen are the 
Veteran's and his representative writings in support of the 
claim.  Specifically, the Veteran and his representative 
reported, in substance, that while the claimant entered 
military service with a partially amputated left index 
finger, his condition was made worse by the revision of the 
amputation stump by service physicians in July 1969. 

This lay evidence was available when the RO decided the claim 
in July 1969.  Then, as now, lay persons not trained in the 
field of medicine, to include the claimant and his 
representative, are not competent to offer opinions regarding 
such medical questions as to the aggravation of a pre-
existing disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Thus, these statements are not competent medical evidence 
showing that a preexisting disability was aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the claimant continues 
to claim to have current disabilities that were caused by the 
revision of his amputation stump for his left index finger 
in-service is not new evidence within the context of 
38 C.F.R. § 3.156.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Claims for Service Connection

The Veteran contends that he has right and left leg rashes 
due to military service.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Holton v. 
Shinseki, No. 2008-7081 (Fed. Cir. Mar. 5, 2009).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

The Board notes that, while service treatment records 
document the Veteran's complaints, diagnoses, and/or 
treatment for a groin rash in March 1969, a dog bite on the 
left thigh in June 1969, herpes in September 1969, and a left 
leg rash in January 1970.  However, service treatment 
records, including a March 1970 separation examination are 
negative for a chronic rash on either of the Veteran's legs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Board notes that while the June 1970 VA examiner reported 
that the Veteran had a problem with some "stria rubra around 
the waist line and upper thighs," the first time that the 
post-service record documents the claimant being diagnosed 
with skin rashes on the right and left leg is at the March 
2007 VA examination.  The Board finds that the length of time 
between the Veteran's separation from active duty in 1970 and 
first being diagnosed with rashes on his legs almost forty 
years later in 2007 persuasive evidence against continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service). 

In reaching the above conclusion regarding continuity of 
symptomatology, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the Veteran is competent to report that he had 
redness on his legs and his legs itched since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, the assertion that the Veteran had problems with a 
rash since service is contrary to what is shown in the in-
service and post-service medical records, including the March 
1970 separation examination which was negative for a rash.  
Therefore, the Board does not find his statements credible.  
Id.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the post-service rashes diagnosed by the March 2007 
VA examiner and an established injury, disease, or event of 
service origin.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
as to the rash on the left leg, the March 2007 VA examiner 
opined that it was not caused by service.

While the Veteran and his representative have claimed 
otherwise, the Board does not find these lay assertions 
credible because as lay persons they do not have the required 
medical expertise to give such an opinion.  Evans, supra; 
Espiritu, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for left 
and right leg rashes.  See 38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for an amputation of the left index finger at the 
distal end of the middle phalanx is denied.

Service connection for a right leg rash is denied.

Service connection for a left leg rash is denied.


REMAND

As to service connection for hay fever and a sinus 
disability, the Board observes that there is no current 
documentation of any treatment for a respiratory disorder 
such as hay fever or sinus disability.  Furthermore, while 
the Veteran complained of problems with hay fever at his 
March 1970 separation examination, no diagnosis was rendered 
at the time.  Likewise, service treatment records and the 
post-service medical records are negative for a diagnosis of 
hay fever or a sinus disability

Notwithstanding the foregoing, the Federal Circuit held that, 
in some cases, lay evidence will be competent and credible 
evidence of etiology.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir, March 3, 2009).  In light of the foregoing, the Board is 
of the opinion that a VA examination would be probative in 
ascertaining whether the Veteran current has hay fever or a 
sinus disability that is etiologically related to his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As to entitlement to service connection for bilateral hearing 
loss, the record includes an August 2005 opinion from The 
Hearing Clinic in which the Veteran was diagnosed with high 
frequency sensor neural hearing loss and thereafter opined 
that given his "history of being exposed to noise of rifles, 
handguns[,] and loud whistles while serving as a dog trainer 
in the military during the late 1960's and early 1970's, it 
is quite likely that this was the beginning of [his] hearing 
loss . . ."  Moreover, the Veteran's DD 214 documents the 
fact that he was a dog trainer during active duty from 1968 
to 1970 and documents that during this time he was awarded 
qualifying badges for both the M-14 rifle and the 45 pistol.  
Furthermore, in accordance with the decision of the United 
States Court of Appeals for the Federal Circuit in Buchanan, 
supra, the Board concludes that the Veteran's lay statements 
regarding having a problem with hearing loss since service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.

However, the record on appeal does not include a diagnosis of 
bilateral hearing loss as defined by VA at 38 C.F.R. § 3.385 
(2008).  Accordingly, since such a diagnosis is a statutory 
requirement for a grant of service connection, the Board 
finds that a remand for a VA examination to determine whether 
the Veteran has impaired hearing of such severity to satisfy 
the regulatory requirements for a disability for VA purposes.    
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation). 

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  .  The RO/AMC should schedule the 
Veteran for an examination in order to 
ascertain if he has hay fever or a sinus 
disability and the relationship, if any, 
between such disability and his military 
service.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner must:  

a)  Indicate whether the Veteran 
currently has a chronic hay fever or 
a sinus disability.  

b)  For each disability identified, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not (50 percent or 
higher degree of probability) that 
the disability is etiologically 
related to the Veteran's active 
military service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

If the examiner must resort to 
speculation to answer any question, he or 
she should so indicate.  The examiner is 
also requested to provide a rationale for 
any opinion expressed. 

2.  The RO/AMC should schedule the 
Veteran for an audiological examination 
in order to ascertain if he has hearing 
loss in either ear as defined by VA and 
the relationship, if any, between any 
current hearing loss and his military 
service.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner must address the following 
questions: 

a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the Veteran has 
hearing loss in either ear as 
defined by VA?  

b)  Is it at least as likely as not 
that the Veteran's hearing loss in 
either ears was caused by his 
military service?  

In providing the opinions, the examiner 
should comment on the August 2005 opinion 
from The Hearing Clinic.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

If the examiner must resort to 
speculation to answer any question, he or 
she should so indicate.  The examiner is 
also requested to provide a rationale for 
any opinion expressed. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with the Court's holding in 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO/AMC must readjudicate 
the Veteran's claims.  If the claims 
remain denied, the RO/AMC should issue an 
appropriate SSOC and provide the Veteran 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


